     Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 1 of 27




             IN THE UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


                                          CASE NO. 1:09-MD-2084-TWT

IN RE ANDROGEL             ANTITRUST PRETRIAL             CONFERENCE
LITIGATION (II)                      REQUESTED


ROCHESTER DRUG CO-OPERATIVE,
INC., ET AL.,
             Plaintiff,
                         v.               CASE NO. 1:09-CV-956-TWT
UNIMED PHARMACEUTICALS,
LLC, ET AL.,
             Defendants.

LOUISIANA WHOLESALE DRUG
CO., INC., ET AL.,
             Plaintiff,
                         v.               CASE NO. 1:09-CV-957-TWT
UNIMED PHARMACEUTICALS,
LLC, ET AL.,
             Defendants.

MEIJER, INC., ET AL.,
           Plaintiffs,
                        v.
UNIMED PHARMACEUTICALS,                   CASE NO. 1:09-CV-958-TWT
LLC, ET AL.,
            Defendants.

                 CONSOLIDATED PRETRIAL ORDER
    Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 2 of 27




RITE AID CORPORATION, ET AL.,
            Plaintiffs,
             v.                          CASE NO. 1:09-CV-2776-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
            Defendants.


WALGREEN CO., ET AL.,
            Plaintiffs,
             v.                          CASE NO. 1:09-CV-3019-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
            Defendants.


SUPERVALU, INC.,
            Plaintiff,
             v.                          CASE NO. 1:10-CV-1024-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
            Defendants.




                                  -2-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 3 of 27




1.       Pending motions

               The following motions are currently pending for consideration by the
Court:
         •     Defendants’ Motion to Strike Supplemental Expert Report of Einer
               Elhauge (Dkt. No. 1833)

         •     Plaintiffs’ Motion to Bifurcate (Dkt. No. 1848)

         •     The parties have filed motions in limine and Daubert motions
               concurrently with this Pretrial Order.

         The parties have agreed not to refer at trial to the fact that documents are

stamped confidential or highly confidential or ask a witness why a document has

been redacted. The parties further agree not to offer evidence or argument

concerning (a) any party’s current size, current financial condition, current ability

to pay, current executive compensation, or current legal expenditures (including

rates, size of firm, total fees); (b) the effect of a damages award in this case on

defendants, consumers, patients, drug prices, or the pharmaceutical industry; (c)

opioids, any opioid-related litigation, or the opioid crisis; and (d) any reference to

the letter produced by the FTC at FTC-955-00003429.

         The parties reserve the right to file additional trial briefs concerning

evidentiary questions or other legal issues that arise during these proceedings.

2.       Discovery status

         All discovery is complete with the exception of the following. Defendants

have reserved the right to depose Plaintiffs’ expert Einer Elhauge regarding his
                                      -3-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 4 of 27




Supplemental Report in the event that the Court denies Defendants’ Motion to

strike that report (Dkt. No. 1833). Defendants also anticipate serving supplemental

expert reports by Thanksgiving responding to the supplemental expert reports that

Plaintiffs were granted leave to serve. Plaintiffs’ position is that they may seek

depositions as to those supplemental reports, although Plaintiffs believe the reports

are late under Rule 26(e)(2) and may seek other relief after the reports are actually

served. Plaintiffs may seek depositions for the preservation of evidence and for

use at trial if good cause for such depositions arises; and/or depositions of

custodians of records to address objections to admissibility of evidence if such

objections cannot be resolved by agreement.

3.    Party names

      Plaintiffs’ Position:     Louisiana Wholesale Drug Company, Inc.; Meijer

Inc.; Meijer Distribution Inc.; Rochester Drug Co-Operative Inc.; American Sales

Company, Inc. n/k/a American Sales Company, LLC; Caremark LLC; CVS

Pharmacy, Inc.; Eckerd Corporation; HEB Grocery Company, LP n/k/a H-E-B,

LP; JCG (PJC) USA, LLC; Maxi Drug, Inc. d/b/a Brooks Pharmacy; Rite Aid

Corporation; Rite Aid Hdqtrs Corp.; Safeway Inc.; Supervalu Inc. n/k/a United

Natural Foods, Inc. Walgreen Co.

      Plaintiffs on November 5, 2019, filed a brief addressing trial structure and

                                         -4-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 5 of 27




scheduling in the event of transfer of King Drug Company of Florence, Inc. v.

Abbott Laboratories, 2:19-cv-03565-HB (E.D. Pa.) (“King Drug”) to this Court. [1]

Plaintiffs believe, inter alia, that Defendants have effectively consented to the

assignees litigating separately and have opposed transfer on a number of grounds.

Defendants brief on the effect of transfer, or not, is due Nov. 19, 2019.

      Defendants’ Position: Solvay Pharmaceuticals Inc. (n/k/a AbbVie Products

LLC); Unimed Pharmaceuticals, Inc. (n/k/a Unimed Pharmaceuticals LLC);

Actavis, Inc. (f/k/a Watson Pharmaceuticals, Inc.; n/k/a Allergan Finance, LLC);

Par Pharmaceutical Inc./Par Pharmaceutical Companies, Inc.; Paddock Holdings

LLC. The assignors of the some of the Plaintiffs’ claims, specifically

AmerisourceBergen Corp., AmerisourceBergen Drug Corp., Belko Drug Co., H.D.

Smith, LLC, Cardinal Health, Inc., The Harvard Drug Group, L.L.C., McKesson

Corporation, and FWK Holdings, LLC, have filed claims in the Eastern District of

Pennsylvania. Defendants have moved to transfer those claims to this Court. If

the Eastern District of Pennsylvania denies that motion, then Defendants believe

that there may be a question as to joinder of the assignors of Plaintiffs’ claims

because claims of assignors and assignees cannot be tried separately over

      [1]
          See Plaintiffs’ Submission Concerning the Impact of the Retailer
Plaintiffs’ Settlements and the Pending Motion to Transfer the King Drug Case to
this Court (Dkt. No. 1847).
                                         -5-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 6 of 27




Defendants’ objection. See In Re Fine Paper Litig. State of Wash., 632 F.2d 1081,

1091 (3d. Cir. 1980).

4.    Jurisdiction

      The parties are not contesting subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331 and 1337(a). The parties further are not contesting

personal jurisdiction over each Defendant for purposes of this action.

5.    Lead counsel

      The following attorneys are designated lead counsel for the parties:

For Direct Purchaser Plaintiffs:

      Bruce E. Gerstein                      David F. Sorensen
      Garwin Gerstein & Fisher LLP           Berger Montague PC
      88 Pine Street                         1818 Market Street
      10th Floor                             Suite 3600
      New York, NY 10005                     Philadelphia, PA 19103
      Tel: (212) 398-0055                    Tel: (215) 875-4683

For Plaintiffs Walgreen Co., Safeway Inc., American Sales Company, Inc., HEB
Grocery Company LP and SuperValu:

      Scott E. Perwin
      Kenny Nachwalter, P.A.
      1100 Miami Center
      201 South Biscayne Boulevard
      Miami, Florida 33131-4327
      Telephone: (305) 373-1000

For Plaintiffs Rite Aid Corporation, Rite Aid Hdqtrs. Corp., and JCG (PJC) USA,
LLC, Maxi Drug, d/b/a Brooks Pharmacy, Eckerd Corporation, CVS Pharmacy,
                                         -6-
     Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 7 of 27




Inc., Caremark, L.L.C.:

       Barry L. Refsin
       Hangley Aronchick Segal Pudlin & Schiller
       One Logan Square, 27th Floor
       Philadelphia, PA 19103
       Telephone: (215) 568-6200

Defendants Solvay Pharmaceuticals and Unimed Pharmaceuticals:
      Rohit Singla
      Munger, Tolles & Olson LLP
      560 Mission Street, 27th Floor
      San Francisco, CA 94105
      Tel: 415-512-4032


Defendant Actavis, Inc. (n/k/a Allergan Finance, LLC):
      Paul M. Eckles
      Skadden, Arps, Slate, Meagher & Flom LLP
      4 Times Square
      New York, NY 10036
      Tel: 212-735-2578

Defendants Par Pharmaceutical Inc./Par Pharmaceutical Companies, Inc.
Paddock Holdings LLC:

      Heidi K. Hubbard
      Williams & Connolly LLP
      725 Twelfth Street, N.W.
      Washington, D.C. 20005
      Tel: 202-434-5000

6.    Opening and closing arguments
      The parties request opening and closing arguments.



                                       -7-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 8 of 27




7.    Fact finder

      This case shall be tried to a jury.

8.    Bifurcated trial

      Plaintiffs’ Position: Plaintiffs have moved, pursuant to Federal Rule of

Civil Procedure 42(b), to bifurcate the trial into two phases (Dkt. No. 1848). If

granted, the first phase will determine whether Defendants violated Section 1 of

the Sherman Act, 15 U.S.C. § 1 which prohibits restraints of trade. Assuming a

violation is found, the second phase will determine whether that violation delayed

the entry of generic AndroGel and will quantify Plaintiffs’ overcharge damages

resulting from that delay.

      Defendants’ Position: At the August 21, 2019 status conference, this Court

told Plaintiffs that they would have to file a motion if they want to bifurcate the

trial; Plaintiffs first filed a motion seeking such relief on November 8, 2019, and

Defendants will timely respond. Defendants also may address their position on the

structure of the trial in their submission pursuant to the Court’s order at the

October 22, 2019 status conference.

9.    Questions for jurors regarding qualifications

      Defendants’ Proposed Questions Regarding Juror Qualifications are attached

as Attachment “A.”


                                            -8-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 9 of 27




10.   Voir dire questions for jurors
      Attached hereto as Attachment “B-1” are the general questions which

Plaintiffs wish to be propounded to the jurors on voir dire examination.

      Attached hereto as Attachment “B-2” are the general questions which

Defendants wish to be propounded to the jurors on voir dire examination.

11.   Objections to voir dire questions
      Plaintiffs object to Defendants’ proposed questions as follows: 6, 7, 9, 13,

14, 18, 27 as overly intrusive, irrelevant and burdensome; 19, 20, 21, 23, 24, 26,

30, 31, 32, 33, 34, 35, 36, 38, 39, 40 as irrelevant, confusing and potentially

prejudicial.

      Defendants object to Plaintiffs’ proposed questions 14-17 as follows: These

questions are argumentative, imply facts, and make representations about the case

rather than standing as neutral inquiries. “[T]here is no requirement that the court

propound argumentative questions on voir dire,” and Plaintiffs are “not . . . entitled

to test jurors on their capacity to accept [their] theory of the case’” United States v.

Toomey, 764 F.2d 678, 682 (9th Cir. 1985). See also United States v. Evans, 542

F.2d 805, 813 (10th Cir. 1976) (affirming exclusion of voir dire questions that

were “argumentative”); U.S. v. DePugh, 452 F.2d 915, 921 (10th Cir. 1971), cert.

denied, 407 U.S. 920, 92 S. Ct. 2452, 32 L. Ed. 2d 805 (1972) (“The court is not

required to propound questions which are argumentative, cumulative, or

                                          -9-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 10 of 27




tangential.”); LaMar v. Ishee, 2010 WL 5574467, at *26 (S.D. Ohio July 30, 2010)

(“[A]rgumentative … questions are never appropriate in voir dire.”); City of

Cleveland v. Cleveland Elec. Illuminating Co., 538 F. Supp. 1240, 1247 (N.D.

Ohio 1980) (“[A] properly conducted voir dire examination aspires to identify bias

and prejudice, not to implant it. To facilitate the impaneling of an impartial jury

then, it is often incumbent upon the trial court to disallow ‘unnecessary and

argumentative examination.’”) (quoting United States v. Anderson, 562 F.2d 394,

398 (6th Cir. 1977).

12.   Jurors and peremptory challenges

      Given the number of parties and the complexity of the issues, the parties

respectfully request one peremptory challenge in addition to those allowed by 28

U.S.C. § 1870.

      Plaintiffs propose that the Court seat 8 jurors and no alternates.

       Given the length of trial, Defendants respectfully suggest that it would be

safer to seat 9-10 jurors than the 8 suggested by Plaintiffs.




                                         -10-
       Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 11 of 27




13.     Pending related litigation

        Plaintiffs’ Position:       As the Court is aware, [1] Defendants have moved

to transfer a case pending in the Eastern District of Pennsylvania, King Drug

Company of Florence, Inc. v. Abbott Laboratories, 2:19-cv-03565-HB (E.D. Pa.)

(“King Drug”) to this Court.

        King Drug includes claims and defendants that have never been part of this

case, including that (1) AbbVie and Besins (which is not a defendant in this case)
[2]
      initiated sham patent infringement lawsuits against generic competitors Teva [3]

and Perrigo in 2011 in order to block the market entry of Teva’s and Perrigo’s

lower priced generic AndroGel products as part of AbbVie’s overarching scheme

to unlawfully maintain its AndroGel monopoly; and (2) AbbVie then entered into

an additional reverse payment agreement with Teva (which is also not a defendant

here) in 2011 to further delay generic competition.




        [1]
          See Plaintiffs’ Submission Concerning the Impact of the Retailer
Plaintiffs’ Settlements and the Pending Motion to Transfer the King Drug Case to
this Court (Dkt. No. 1847), for a more complete description of King Drug.
        [2]
        Besins Healthcare, Inc. (f/k/a Laboratoires Besins-Iscovesco and Besins-
Iscovesco U.S., Inc.) is a defendant in King Drug but not here.
        [3]
              Teva Pharmaceuticals USA, Inc. is a defendant in King Drug but not here.

                                           -11-
     Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 12 of 27




      In a case brought by the Federal Trade Commission, [4] Judge Bartle issued a

summary judgment ruling that AbbVie’s and Besins’s lawsuits against Teva and

Perrigo alleging patent infringement were objectively baseless. [5] Later, after a 16-

day bench trial, the court ordered AbbVie and Besins to disgorge $448 million in

unlawful profits to the FTC. [6] As to AbbVie’s and Besins’s objectively baseless

lawsuits against Perrigo and Teva, Judge Bartle found that the decision makers for

AbbVie and Besins were all “very experienced patent attorneys” and:

      We find by clear and convincing evidence that these attorneys had
      actual knowledge that the infringement lawsuits they initiated in 2011
      against Teva . . . and against Perrigo . . . were baseless and that they
      acted in bad faith. The only reason for the filing of these lawsuits was
      to impose expense and delay on Teva and Perrigo so as to block their
      entry into the TTRT [transdermal testosterone replacement therapies]
      market with lower price generics and to delay defendants’ impending
      loss of hundreds of millions of dollars in AndroGel sales and profits.
      They had no expectation of prevailing in the lawsuits. All the
      findings concerning subject[ive] intent are by clear and convincing
      evidence. The actions and intent of these AbbVie and Besins
      attorneys, of course, are binding on the defendants. [7]



      [4]
          FTC v. AbbVie Inc., No 2:14-cv-05151-HB (E.D. Pa.) (“FTC action”)
(currently before the Third Circuit on appeal at Nos. 18-2621, 18-2748, 18-2758
(3d. Cir.)).
      [5]
         See FTC v. AbbVie Inc., Civil Action No. 14-5151, 2017 WL 4098688
(E.D. Pa. Sept. 15, 2017).
      [6]
            See FTC v. AbbVie Inc., 329 F. Supp. 3d 98, 143 (E.D. Pa. 2018).
      [7]
            Id. at 126-27 (citation omitted).

                                            -12-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 13 of 27




      In addition to King Drug, Rochester Drug Cooperative, Inc., et al. v.

AbbVie, Inc., et al., No. 2:18-cv-2804 (E.D. Pa.) -- which Defendants did not move

to transfer to this Court and which has been stayed pending resolution of the appeal

in FTC v. AbbVie -- has been filed in the Eastern District of Pennsylvania. 1

      Defendants’ Position:      Defendants contend the following cases may also

be related:

              Value Drug Co. v. AbbVie Inc., No. 18-cv-2804 (E.D. Pa.)
              King Drug Co. of Florence, et al. v. Abbott Laboratories et al., No.
              2:19-cv-03565-HB (E.D. Pa)

              Giant Eagle, Inc. v. Solvay Pharm., Inc. et al., No. 15-00605 (W.D.
              Pa.)

14.   Outline of Plaintiffs’ case
      Attachment C contains Plaintiffs’ outline of the case.

15.   Outline of Defendants’ case
      Attachment D contains Defendants’ outline of the case.

16.   Stipulated facts

      Attachment E contains the facts stipulated by the parties. No further

evidence will be required as to the facts contained in the stipulation, and the

stipulation may be read into evidence at the beginning of the trial or at such other

      1
       In addition, CVS Pharmacy, Inc., et al. v. AbbVie, Inc., et al., No. 2:18-cv-
3495-HB (E.D. Pa.) and Walgreen Co., et al. v. AbbVie, Inc., et al., No. 2:18-cv-
3494-HB (E.D. Pa.), which were not subject to transfer motions, were both
voluntarily dismissed on April 29, 2019.
                                         -13-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 14 of 27




time as is appropriate in the trial of the case. The parties reserve the right to submit

additional stipulations.

17.   Legal issues to be tried

      Plaintiffs’ Position: Plaintiffs believe that the legal issues to be tried are as

follows:

      1.     Whether Solvay made an anticompetitive reverse payment to Watson.
      2.     Whether Solvay made an anticompetitive reverse payment to
             Par/Paddock.
      3.     The hypothetical but-for generic entry dates absent any
             anticompetitive reverse payments found by the jury.
      4.     The total overcharges to Plaintiffs caused by any anticompetitive
             reverse payments found by the jury.


      Defendants’ Position:       Defendants believe that the legal issues to be tried

are as follows:

      1.     Whether Solvay made a large and unexplained payment to Watson in
             connection with their settlement of patent litigation.

      2.     Whether the Solvay-Watson settlement was unreasonably
             anticompetitive, i.e., that its anticompetitive effects substantially
             outweighed any procompetitive justifications.

      3.     Whether Solvay made a large and unexplained payment to Par and
             Paddock in connection with their settlement of patent litigation.

      4.     Whether the Solvay-Par/Paddock settlement was unreasonably
             anticompetitive, i.e., that its anticompetitive effects substantially
             outweighed any procompetitive justifications.

      5.     Whether Solvay exercised market power within the relevant market.
                                          -14-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 15 of 27




      6.     Whether, absent settlement, Watson could and would have lawfully
             (that is, without infringing any valid patent) launched an FDA-
             approved generic version of AndroGel before August 31, 2015.

      7.     Whether, absent settlement, Par/Paddock could and would have
             lawfully (that is, without infringing any valid patent) launched an
             FDA-approved generic version of AndroGel before August 31, 2015.

      8.     What is the amount of damages, if any, that each of the named
             Plaintiffs proved that they suffered.

18.   Trial witnesses

      Attachment F-1 for Plaintiffs and Attachment F-2 for Defendants are lists of

the parties’ respective witnesses and their addresses, including a reasonable

specific summary of the expected testimony of each expert witness.

      All parties may rely upon a representation by a designated party that a

witness will be present unless notice to the contrary is given fourteen (14) days

prior to trial to allow the other party(s) to subpoena the witness or to obtain the

witness’ testimony by other means.

      Witnesses who are not included on the witness list (including expert,

impeachment, and rebuttal witnesses whose use should have been reasonably

anticipated) will not be permitted to testify, unless expressly authorized by Court

order based upon a showing that the failure to comply was justified.

      Counsel anticipate that depending upon a number of factors, including the

outcome of pending motions, certain witnesses identified in Attachments F-1 or F-

                                         -15-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 16 of 27




2 may testify by deposition designation in lieu of testifying live at trial.

19.   Documentary and physical evidence and objections

      Attachment G-1 for Plaintiffs and Attachment G-2 for Defendants are lists of

all documentary and physical evidence that may be tendered by the parties at trial.

      The Protective Order contemplates that “[f]urther procedures for the

handling of Confidential and Highly Confidential information shall be addressed in

a final pretrial order,” (Dkt. No. 138 at 18, 1:09-cv-00956-TWT (Dec. 23, 2009)).

Plaintiffs propose that any party seeking to seal an exhibit from public disclosure

shall identify the exhibit, and the basis for sealing, no later than 14 days prior to

the first day of trial, and that disputes about sealing of exhibits shall be addressed

at trial in advance of opening arguments. Defendants believe that making sealing

decisions 14 days prior to trial may not be feasible, and will be inefficient, given

that decisions on which evidence to introduce will depend on which evidence

Plaintiffs introduce in their case.

      Specific objections to each party’s exhibits are listed separately and attached

to the exhibit list of the party against whom the objections are raised.

      Plaintiffs’ Position: Plaintiffs have not listed all documents to be used for

impeachment purposes or cross examination or rebuttal that are not intended to be

offered into evidence at this time


                                          -16-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 17 of 27




      Any listed document to which an objection is not raised shall be deemed to

have been stipulated as to authenticity by the parties and shall be admitted at trial

without further proof of authenticity.

      Defendants’ Position:       Defendants’ position is that Plaintiffs may not

introduce documents not listed on their exhibit list at this time, including on cross-

examination or rebuttal. Any listed document to which an objection is not raised

shall be deemed to have been stipulated as to authenticity by the parties and shall

be admitted at trial without further proof of authenticity except to the extent that

any party’s absence by the time of trial renders such exhibit inadmissible or in the

event that changed circumstances give rise to an objection that was not previously

available. Defendants further object to the admission of any document as an

exhibit at trial to the extent a proper foundation has not been laid for its

admissibility, including as required by Federal Rule of Evidence 104. Each

Defendant reserves the right to rely on another Defendants’ objections.

20.   Testimony by deposition
      Attachment H-1 for the Plaintiffs and Attachment H-2 for Defendants are

designated portions of the testimony of persons that may be introduced by

deposition.




                                          -17-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 18 of 27




      Objections and counter-designations to the depositions of the witnesses

identified in Attachment H-1 or Attachment H-2 and to any questions or answers in

the depositions are also provided in those attachments. Counsel anticipate that

depending upon a number of factors, including the outcome of pending motions,

certain witnesses identified in Attachments H-1 or H-2 may testify live at trial in

lieu of testifying by deposition designation. The parties also anticipate further

narrowing the designations to be played at trial, subject to the availability of live

witnesses, continued attempts to meet and confer, and other developments at trial.

      Defendants’ Position:      Objections and counter-designations to the

depositions of the witnesses identified in Attachment H-1 or Attachment H-2 and

to any questions or answers in the depositions are also provided in Attachments H-

1 and H-2, respectively. Objections not identified in this manner will be deemed

waived or abandoned, except to the extent that any party’s absence by the time of

trial renders such testimony inadmissible or in the event that changed

circumstances give rise to an objection that was not previously available.

21.   Trial briefs

       The parties agree that trial briefs about specific evidentiary or other legal

issues are not necessary at this time. The parties respectfully request the Court’s




                                         -18-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 19 of 27




leave to file trial briefs concerning any evidentiary questions or other legal issues

should the need arise before trial.

22.   Requests for charge in jury trial
      The parties will prepare requests to charge pursuant to LR 51.1(A) and

exchange those requests on January 10, 2020 pursuant to the Court’s Scheduling

Order (Dkt. No. 1830).

23.   Proposed verdict form

      The parties respectfully request the Court’s leave to exchange proposed

verdict forms on January 10, 2020 along with proposed jury instructions, pursuant

to the Court’s Scheduling Order. The parties further respectfully request leave to

file proposed verdict forms at any time thereafter that the Court orders; if the Court

denies such leave, then the parties will submit an amended proposed pre-trial order

with proposed verdict forms as soon as possible.

24.   Argument time

      The parties respectfully suggest 90 minutes per side for openings and two

hours for closings.

      Defendants respectfully suggest that each of the following groups of

Defendants each have a minimum of one-third of the allotted time: (1) Solvay /

Unimed; (2) Actavis; and (3) Par/Paddock. Each Defendant may yield part of its

time in opening and closing to any other Defendant.
                                         -19-
      Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 20 of 27




25.    Proposed findings of fact and conclusions of law
       Not applicable.

26.    Settlement

       Pursuant to LR 16.3, lead counsel possessing settlement authority to bind the

parties previously met in person on December 12, 2017 to discuss in good faith the

possibility of settlement. The Court has not yet discussed settlement of this case

with counsel. The parties are willing to discuss settlement.

27.    Request for special setting

       No party requests a special setting for this case.

28.    Estimates of time to present evidence

       Plaintiffs estimate that they will require 50 hours to present evidence in their

case in chief, including cross examining overlapping witnesses disclosed by both

parties. Plaintiffs also anticipate presenting rebuttal.

       Defendants believe that each side should be given 35-38 hours to present

their evidence. Defendants observe that both sides’ witness lists currently disclose

more witnesses than either party is likely to call at trial, and that the parties will

continue to refine their witness lists prior to trial.

29.    Order

       IT IS HEREBY ORDERED that the above constitutes the pretrial order for


                                           -20-
     Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 21 of 27




the above captioned case submitted by stipulation of the parties.

      IT IS FURTHER ORDERED that the foregoing, including the attachments,

constitutes the pretrial order in the above case and that it supersedes the pleadings

which are hereby amended to conform to this pretrial order. This pretrial order

shall not be amended except by Order of the Court to prevent manifest injustice.

Any attempt to reserve a right to amend or add to any part of the pretrial order after

the pretrial order has been filed shall be invalid and of no effect and shall not be

binding upon any party or the Court, unless specifically authorized in writing by

the Court.



IT IS SO ORDERED this ______ day of __________, 20_____.
                               __________________________________________
                               Thomas W. Thrash, Jr.
                               UNITED STATES DISTRICT JUDGE




                                         -21-
     Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 22 of 27




      Each of the undersigned counsel for the parties hereby consents to entry of

the foregoing pretrial order, which has been prepared in accordance with the form

pretrial order adopted by this Court.



Date: November 15, 2019                   By: ___/s/ Kenneth S. Canfield______
                                          Kenneth S. Canfield
                                          Ga. Bar. No. 107744
                                          1355 Peachtree Street, Suite 1600
                                          Atlanta, GA 30309
                                          Telephone; (404) 881-8900
                                          Facsimile (404) 881-3007
                                          kcanfield@dsckd.com

                                          Liaison Counsel for Direct Purchaser
                                          Plaintiffs


Bruce E. Gerstein                         David F. Sorensen
Joseph Opper                              Ellen Noteware
Elena K. Chan                             Nick Urban
GARWIN GERSTEIN & FISHER LLP              BERGER MONTAGUE PC
88 Pine Street, 10th Floor                1818 Market Street
New York, NY 10005                        Suite 3600
Phone: (212) 398-0055                     Philadelphia, PA 19103
Fax: (212) 764-6620                       Phone: (215)-875-4683
                                          Fax: (215)-875-4604
Counsel for Louisiana Wholesale Drug
Company, Inc.                             Counsel for Rochester Drug Co-
                                          operative, Inc.


David P. Smith                            Peter Kohn
Susan Segura                              FARUQI & FARUQI, LLP
Erin Leger                                One Penn Center

                                        -22-
     Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 23 of 27




SMITH SEGURA RAPHAEL &                   1617 John F. Kennedy Boulevard
LEGER LLP                                Suite 1550
221 Ansley Blvd.                         Philadelphia, PA 19103
Alexandria, LA 71303                     Phone: (215) 277-5770
Phone: (318) 445-4480
Fax: (318) 487-1741                      Counsel for Rochester Drug Co-
                                         operative, Inc.
Counsel for Louisiana Wholesale Drug
Company, Inc.

John Gregory Odom                        Scott E. Perwin
Stuart Des Roches                        Lauren C. Ravkind
Andrew Kelly                             Anna T. Neill
Chris Letter                             KENNY NACHWALTER P.A.
Dan Chiorean                             Four Seasons Tower
ODOM & DES ROCHES                        1441 Brickell Avenue, Suite 1100
Poydras Center                           Miami, FL 33131
650 Poydras Street, Suite 2020           Phone: (305) 373-1000
New Orleans, LA 70130                    Fax: (305) 372-1861
Phone: (504) 522-0077
Fax: (504) 522-0078                      Counsel for Walgreen and Supervalu
                                         Plaintiffs
Counsel for Louisiana Wholesale Drug
Company, Inc.

Russell A. Chorush                       Barry L. Refsin
HEIM PAYNE & CHORUSH LLP                 Monica L. Rebuck
1111 Bagby, Suite 2100                   HANGLEY ARONCHIK SEGAL
Houston, TX 77002                        PUDLIN & SCHILLER
Phone: (713) 221-2000                    One Logan Square, 27th Floor
Fax: (713) 221-2021                      Philadelphia, PA 19103
                                         Phone: (215) 496-7031

                                         Counsel for CVS and Rite Aid




                                       -23-
     Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 24 of 27




Counsel for Louisiana Wholesale Drug
Company, Inc.

Joseph M. Vanek
David P. Germaine
SPERLING & SLATER
Phone: (312) 445-4941
Fax: (312) 641-6492

Counsel for Meijer, Inc. and Meijer
Distribution, Inc.

Scott E. Perwin                          Barry L. Refsin
Lauren Ravkind                           brefsin@hangley.com
KENNY NACHWALTER, P.A.                   HANGLEY ARONCHICK SEGAL
1100 Miami Center                        PUDLIN & SCHILLER
201 South Biscayne Boulevard             One Logan Square, 27th Floor
Miami, Florida 33131-4327                Philadelphia, PA 19103
Telephone: (305) 373-1000                Telephone: (215) 568-6200
Facsimile: (305) 372-1861                Facsimile: (215) 568-0300

Counsel for Walgreen Co., Safeway        Counsel for Rite Aid and CVS
Inc., American Sales Company, Inc.,
HEB Grocery Company LP, and
SuperValu.




                                       -24-
     Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 25 of 27




Teresa T. Bonder                          /s/ Rohit K. Singla
Georgia Bar No. 703969                    Rohit K. Singla*
Matthew D. Kent                           Kyle W. Mach*
Georgia Bar No. 526272                    Adam R. Lawton*
ALSTON & BIRD LLP                         Justin P. Raphael*
1201 West Peachtree Street                Joshua S. Meltzer*
Atlanta, GA 30309-3424                    Emily C. Curran-Huberty*
(404) 881-7000 (telephone)                Ashley D. Kaplan*
(404) 881-7777 (facsimile)                MUNGER, TOLLES & OLSON LLP
teresa.bonder@alston.com                  350 South Grand Avenue, 50th Floor
matthew.kent@alston.com                   Los Angeles, CA 90071
                                          (213) 683-9100 (telephone)
                                          (213) 687-3702 (facsimile)
                                          jeffrey.weinberger@mto.com
                                          rohit.singla@mto.com
                                          kyle.mach@mto.com
                                          adam.lawton@mto.com
                                          justin.raphael@mto.com
                                          joshua.meltzer@mto.com
                                          emily.curran-huberty@mto.com
                                          ashley.kaplan@mto.com

                                          * Practicing pursuant to this Court’s
                                          Initial Case Management Order

                                          Counsel for AbbVie Products LLC f/k/a
                                          Solvay Pharmaceuticals, Inc. and Unimed
                                          Pharmaceuticals LLC




                                   -25-
    Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 26 of 27




Seslee S. Smith                       /s/ Paul M. Eckles
Georgia Bar No. 663377                Steven C. Sunshine*
MORRIS, MANNING & MARTIN LLP          Paul M. Eckles*
3343 Peachtree Road, N.E.             Julia K. York*
Suite 1600 Atlanta Financial Center   Ryan J. Travers*
Atlanta, GA 30326                     SKADDEN,           ARPS,    SLATE,
(404) 233-7000 (telephone)            MEAGHER & FLOM
(404) 365-9532 (facsimile)            LLP
sss@mmmlaw.com                        1440 New York Ave., N.W.
                                      Washington, D.C. 20005
                                      (202) 371-7000 (telephone)
                                      (202) 393-5760 (facsimile)
                                      steven.sunshine@skadden.com
                                      paul.eckles@skadden.com
                                      julia.york@skadden.com
                                      ryan.travers@skadden.com

                                      * Practicing pursuant to this Court’s
                                      Initial Case Management Order

                                      Counsel for Actavis, Inc. (n/k/a Allergan
                                      Finance, LLC)




                                  -26-
    Case 1:09-md-02084-TWT Document 1902 Filed 11/15/19 Page 27 of 27




Michael J. King                     /s/ Heidi S. Hubbard
Georgia Bar No. 421160              Heidi K. Hubbard*
GREENBERG TRAURIG, LLP              Benjamin M. Greenblum*
Terminus 200, Suite 2500            Samuel Bryant Davidoff*
3333 Piedmont Road, N.E.            Christopher A. Yeager*
Atlanta, GA 30305                   WILLIAMS & CONNOLLY LLP
(678) 553-2100 (telephone)          725 Twelfth Street, N.W.
(678) 553-2212 (facsimile)          Washington, D.C. 20005
kingm@gtlaw.com                     (202) 434-5000 (telephone)
                                    (202) 434-5029 (facsimile)
                                    bgreenblum@wc.com
                                    sdavidoff@wc.com
                                    cyeager@wc.com

                                    * Practicing pursuant to this Court’s
                                    Initial Case Management Order

                                    Counsel for Defendants Par
                                    Pharmaceutical Inc./Par
                                    Pharmaceutical Companies, Inc. and
                                    Paddock Holdings LLC




                                  -27-
